Apareciendo que los documentos que no se incluyeron en la transcripción de la evidencia preparada por el taquígrafo y sí en la trans-cripción de los autos certificada por el Secretario y apro-bada por el juez sentenciador, se acompañaron a cierta mo-ción sometida al tribunal; no ha lugar a desestimar la ape-lación por el primero de los fundamentos de la moción de la parte apelada. Y en cuanto al segundo fundamento de dicha moción, pudiendo estudiarse mejor si era o nó necesario notificar la apelación a las personas que se indican cuando el recurso sea visto en sus méritos, se pospone hasta en-tonces la resolución de la cuestión suscitada.